                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION



                                         )
  CYNTHIA B. SCOTT, et al.,              )
                                         )
                         Plaintiffs,     )
                                         )              Case No. 3:12-cv-00036
         v.                              )              (Sr. Judge Norman K. Moon)
                                         )
  HAROLD W. CLARKE, et al.,              )
                                         )
                         Defendants.     )
                                         )
                                         )

              PLAINTIFFS’ MOTION TO FILE A BRIEF EXCEEDING 25 PAGES

         Plaintiffs Cynthia B. Scott, et al., by their undersigned attorneys, hereby move for the entry

  of an Order allowing them to file a brief to accompany their Petition for Award of Enforcement

  Phase Attorneys’ Fees and Costs exceeding 25 pages. Per the Court’s Pretrial Order (ECF Dkt.

  17, ¶8), a brief may not exceed 25 pages in length exclusive of accompanying exhibits without

  obtaining leave of court for good cause shown.

         Due to the complex and extensive nature of all of the considerations that must be addressed

  to support a Petition of this nature, the Memorandum prepared by the Plaintiffs in support of the

  Petition is 42 pages in length, exclusive of exhibits. Plaintiffs respectfully submit that good cause

  exists to grant the relief requested. Accordingly, for the reasons set forth herein and for good cause

  shown, the instant Motion to File a Brief Exceeding 25 Pages should be granted.




                                                    1

Case 3:12-cv-00036-NKM-JCH Document 584 Filed 06/12/19 Page 1 of 3 Pageid#: 14799
                                            Respectfully submitted,

                                     Angela Ciolfi, VSB No. 65337
                                     (angela@justice4all.org)
                                     Brenda E. Castañeda, VSB No. 72809
                                     (brenda@justice4all.org)
                                     Abigail Turner, VSB No. 74437
                                     (abigail@justice4all.org)
                                     Shannon M. Ellis, VSB No. 89145
                                     (shannon@justice4all.org)
                                     LEGAL AID JUSTICE CENTER
                                     1000 Preston Avenue, Suite A
                                     Charlottesville, VA 22903
                                     (434) 977-0553

                                            and

                                     Theodore A. Howard (admitted pro hac vice)
                                     (thoward@wileyrein.com)
                                     WILEY REIN LLP
                                     1776 K Street, N.W.
                                     Washington, D.C. 20006
                                     (202) 719-7000



                                            By:
                                                   Shannon Ellis




                                        2

Case 3:12-cv-00036-NKM-JCH Document 584 Filed 06/12/19 Page 2 of 3 Pageid#: 14800
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of June 2019, I will electronically file the foregoing
  with the Clerk of the Court using the CM/ECF system, which will then send a notification of
  such filing (NEF) to all counsel of record.




                                                         Shannon Ellis




                                                    3

Case 3:12-cv-00036-NKM-JCH Document 584 Filed 06/12/19 Page 3 of 3 Pageid#: 14801
